   Case 6:01-cr-00004-JRH-CLR Document 104 Filed 09/08/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                      STATESBORO DIVISION




UNITED STATES OF AMERICA


        V.                                                  CR 601-004


GENERAL LEE JOHNSON III




                                           ORDER




        Defendant General Lee Johnson III has filed a motion seeking

"'compassionate           release" pursuant to 18            U.S.C. § 3582(c)(1)(A).

Upon due consideration, the Court denies Johnson's request for

relief.


       Section 3582(c)(1)(A) provides a narrow path for a district

court        to    reduce       the    sentence    of   a     criminal    defendant       in


"extraordinary and compelling circumstances" if such reduction is

"consistent             with    applicable    policy    statements       issued    by   the

[United           States]        Sentencing       Commission."           18   U.S.C.      §

3582(c)(1)(A).                 Section    1B1.13   of   the    Sentencing     Guidelines

provides          the    applicable       policy   statement,     explaining       that    a

sentence reduction may be ordered where a court determines, upon

consideration of the factors set forth in 18 U.S.C. § 3553(a),

that    "extraordinary             and    compelling     reasons"    exist        and   the

defendant does not present a danger to the safety of any other

person or the community.                 U.S.S.G. § 1B1.13.      The application note
     Case 6:01-cr-00004-JRH-CLR Document 104 Filed 09/08/20 Page 2 of 4



to    this   policy     statement      lists      three       specific    examples   of

extraordinary and compelling reasons to consider reduction of a

defendant's     sentence       under       §    3582(c)(1)(A):      (1)    a    medical

condition; (2) advanced age; and (3) family circumstances. Id.

n.l(A)-(C).

       Johnson bears the burden of demonstrating that compassionate

release is    warranted.        Cf. United States             v. Hamilton^     715 F.3d

328, 337 (ll^h cir. 2013) (in the context of a motion to reduce

under § 3582(c)(2)).           Here, Johnson does not assert any family

circumstances     and     he    is    45       years   old.       That    leaves   only

consideration of whether Johnson has a qualifying serious medical

condition.    To qualify as extraordinary and compelling, an inmate's

medical condition must be "'serious and advanced . . . with an end


of life trajectory, U.S.S.G. § IBI.13, app. note 1(a)(i), or must

be serious enough that it "substantially diminish[es] the ability

of the [inmate] to provide self-care within the environment of a

correctional facility and from which he or she is not expected to

recover," id.,        app.   note 1(a)(ii).            Johnson    expresses only a

generalized concern about COVID-19, which is too speculative to

qualify as extraordinary and compelling.                      As the Third Circuit

explained:     "[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot

independently         justify        compassionate            release,     especially

considering BOP's statutory role, and its extensive professional
  Case 6:01-cr-00004-JRH-CLR Document 104 Filed 09/08/20 Page 3 of 4



efforts to curtail the virus's spread."                      United States v. Raia^

954 F.3d 594, 597 (3d Cir. 2020).                Accordingly, Johnson has failed

to show that he qualifies under any category of extraordinary and

compelling circumstances, and his motion must be denied.

     Finally,       the    application          note    to   the    applicable      policy

statement    provides       a    catch-all       category     of    extraordinary       and

compelling reasons:         "As determined by the Director of the Bureau

of Prisons, there exists in the defendant's case an extraordinary

and compelling reason other than, or in combination with," the

aforementioned       three       categories.            U.S.S.G.    §    1B1.13     n.l(D)

(emphasis added).         Through his motion, Johnson insists that the

First Step Act has now given district courts authority to ignore

the emphasized language and to determine whether extraordinary and

compelling reasons exist outside of the three enumerated examples

in U.S.S.G. § lBl.13 independent of the BOP's determination.                            The

Court disagrees.      The First Step Act did not render the Sentencing

Commission's       policy       statement       an   inappropriate       expression      of

policy.      The    fact        remains    that      Congress      intended   that      the

Sentencing     Commission,          not     the        judiciary,       determine     what

constitutes    an    appropriate          use   of     the "compassionate        release"

provision.     See 28 U.S.C. § 944(t).                  Indeed, § 3582(c)(1)(A) as

amended by the First Step Act still requires courts to abide by

policy statements         issued    by the       Sentencing        Commission.    See   18

U.S.C. § 3582(c)(1)(A).           Accordingly, this Court will not consider
  Case 6:01-cr-00004-JRH-CLR Document 104 Filed 09/08/20 Page 4 of 4



circumstances outside of the specific examples of extraordinary

and compelling reasons to afford relief.                 Accord, e.g., United

States V. Lynn, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 12, 2019)

("If the policy statement needs tweaking in light of Section 603(b)

[of the First Step Act], that tweaking must be accomplished by the

[Sentencing] Commission, not by the courts."); United States v.

Johns, 2019 WL 2646663 (D. Ariz. June 28, 2019); United States v.

Gross, 2019 WL 2437463 (E.D. Wash. June 11, 2019); United States

V. Heromin, 2019 WL 2411311 (M.D. Fla. June 7, 2019); United States

V. Willis, 2019 WL 2403192 (D.N.M. June 7, 2019); United States v.

Shields, 2019 WL 2359231 (N.D. Calif. June 4, 2019) (stating that

there is no "authority for the             proposition     that the Court may

disregard guidance provided by the Sentencing Commission where it

appears   that     such   guidance   has   not    kept   pace     with   statutory

amendments").

     Upon    the    foregoing.   Defendant       General    Lee    Johnson   Ill's

motion for compassionate release (doc. 103) is DENIED.

     ORDER    ENTERED     at   Augusta,     Georgia,       this            day   of

September, 2020.




                                            UNITED^TATES DISTRICT COURT
                                            SOUTJ^N DISTRICT OF GEORGIA
